Case 3:19-cv-00046-RGJ-CHL Document 14 Filed 08/01/19 Page 1 of 2 PageID #: 54



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION


 SARAH BISHOP,
                                                Case No.: 3:19-cv-00046-RGJ
                 Plaintiff,
                                                NOTICE OF SETTLEMENT                     AND
                    – v. –                      REQUEST FOR TERM TO                      FILE
                                                STIPULATION OF DISMISSAL
 CAPITAL ONE BANK (USA), N.A.,

                Defendant.


       Plaintiff, Sarah Bishop, through her undersigned attorney, respectfully states and prays as

follows:

       1.      On January 16, 2019, Plaintiff filed the complaint in this case against Capital One

Bank (USA), N.A. (Dkt. 1). After service of process, on March 18, 2019, Defendant filed its Answer

to Complaint (Dkt. 8).

       2.      The parties reached, in principle, an agreement to settle the case.

       3.      The parties propose to have executed a private settlement agreement and be in a

position to file a stipulated dismissal of the case within 21 days. In light of the case’s settlement, the

parties in good faith submit that the applicable case management deadlines and scheduled conference

may be set aside.

       Wherefore, Plaintiff respectfully requests this Honorable Court to take notice of the case’s

settlement, set aside the scheduled conference, and allow the parties a period of 21 days to file a

stipulation dismissing this matter.

       Respectfully submitted, on this 1st day of August, 2019.

                                           By:/s/ Carlos C. Alsina
                                              Carlos C. Alsina-Batista
                                              Attorney for Plaintiff - Admitted Pro hac vice
                                              The Law Offices of Jeffrey Lohman, P.C
                                              4740 Green River Rd., Ste 310
                                              Corona, CA 92880
                                              T: (657) 363-3331
                                              E: CarlosA@jlohman.com
Case 3:19-cv-00046-RGJ-CHL Document 14 Filed 08/01/19 Page 2 of 2 PageID #: 55




                                      Certificate of Service

       I hereby certify that I filed the foregoing document using the Court’s CM/ECF system, which

will notify all parties, through their attorneys of record, including Counsel for Defendant, Capital

One Bank (USA), N.A., Maria A. Gall.


       Dated: August 1, 2019                RESPECTFULLY SUBMITTED,

                                        By: /s/ Carlos C. Alsina
                                            Carlos C. Alsina-Batista
                                            Attorney for Plaintiff, Sarah Bishop




                                                -2-
